Name: Commission Regulation (EC) No 110/94 of 21 January 1994 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the Republics of the former Soviet Union
 Type: Regulation
 Subject Matter: trade;  political framework;  processed agricultural produce;  trade policy;  political geography;  marketing
 Date Published: nan

 22. 1 . 94 Official Journal of the European Communities No L 19/19 COMMISSION REGULATION (EC) No 110/94 of 21 January 1994 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the Republics of the former Soviet Union tioned Articles of Regulation (EEC) No 2839/93 should also be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Articles 6 (7), Whereas Article 2 (1 ) and (4) of Commission Regulation (EEC) No 2839/93 of 18 October 1993 on the special sale of intervention butter for export to the Republics of the former Soviet Union (3), as amended by Regulation (EC) No 3170/93 (4), lays down the final date for submission of tenders under the tendering procedure referred to in that Regulation ; whereas Article 8 (3) of that Regulation lays down the final date for completion of the customs forma ­ lities for release for consumption in the Republics referred to in Article 1 (2) thereof ; whereas those time limits were fixed in order to comply with the time limits fixed in the derogation adopted on 22 June 1993 by the Committee of the Protocol regarding milk fat, acting under the General Agreement on Tariffs and Trade (GATI) ; whereas those time limits were extended by the decision of that Committee of 20 December 1993 ; whereas, as a result, the time limits fixed in the aforemen ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2839/93 is hereby amended as follows : 1 . ' 14 December 1993' in Article 2 ( 1 ) and (4) is replaced by '22 March 1994' ; 2. '31 March 1994' in Article 8 (3) is replaced by '30 June 1994'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13. (2) OJ No L 215, 30. 7 . 1992, p . 64. 0 OJ No L 260, 19. 10 . 1993, p. 8 . (4) OJ No L 284, 19. 11 . 1993, p. 7.